FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILL MOSES PALMER,                               No. 12-15489

               Plaintiff - Appellant,            D.C. No. 1:11-cv-01895-LJO-
                                                 GBC
  v.

NURSE LEMOY,                                     MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Will Moses Palmer, a California state prisoner, appeals pro se from the

district court’s order denying his request to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging deliberate indifference. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and for an abuse of discretion its denial of leave to proceed in

forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court properly denied Palmer’s request to proceed in forma

pauperis because at least three of Palmer’s prior § 1983 actions were dismissed on

the basis that they were frivolous or failed to state a claim, and Palmer did not

provide plausible allegations that he was “under imminent danger of serious

physical injury” at the time he lodged the complaint. 28 U.S.C. § 1915(g); see also

Andrews, 493 F.3d at 1055 (an exception to the three-strikes rule exists only where

“the complaint makes a plausible allegation that the prisoner faced ‘imminent

danger of serious physical injury’ at the time of filing”).

      We do not consider Palmer’s contentions concerning the district court’s

allegedly improper decisions in an earlier action.

      Palmer’s motion for judicial notice, filed on June 29, 2012, is granted.

      AFFIRMED.




                                           2                                     12-15489